index nos internal_revenue_service department of the treasury p o box ben franklin station washington dc cc dom it a date fer a igge taxpayer date date date date x ‘y city q sub r mr s year year dear this responds to your letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make an election to use the alternative_cost_method of accounting in conformity with the requirements of revproc_92_29 1992_1_cb_748 taxpayer is a real_estate developer this request for relief concerns one development project pursuant to this revenue_procedure taxpayer seeks to include in its basis with respect to each jot sold the share of estimated costs of common improvements that is allocable to such lot without regard to the economic_performance test of sec_461 of the internal_revenue_code in order to more accurately reflect the costs incurred with respect to each lot sold in the development section of revproc_92_29 provides that if the taxpayer estimates the cost of common improvements using the ten-taxable year horizon the due_date prescribed for making an election to use the alternative_cost_method is the due_date of the taxpayer's original federal_income_tax return determined with regard to extensions for the taxable_year in which the first benefitted property in the project is sold taxpayer uses the accrual_method of accounting and accounts for income on a calendar_year basis the election under revproc_92_29 for the tax_year ending on date was due on date the failure_to_file the election was discovered on or about date taxpayer filed for sec_301 relief from its failure to make a timely election under revproc_92_29 on or about date thus a period of about x days elapsed between the date of discovery and the date of filing the development project is a residential subdivision comprising y finished lots in city q the name of the development is the sub r the common improvements consist of paved roads including curbs gutters and sidewalks utilities including storm drain sanitary sewer and water lines and the construction or installation of certain off-site improvements including a drainage structure a major arterial street near to the subdivision and a traffic signal in revproc_92_29 the service provides a procedure for a real_estate developer to obtain the service’s consent to use an alternative to the general method under sec_461 for determining when improvement costs may be included in the basis of properties sold for purposes of determining the gain_or_loss resulting from the sales under this alternative ‘alternative cost method a developer may include in basis of properties sold the allocable share of the estimated cost of common improvements without regard to whether the costs are incurred under sec_461 subject_to certain limitations among the general conditions for use of the provisions of revproc_92_29 is the requirement that the developer timely file a request to use the alternative_cost_method on a project-by-project basis in accordance with the procedures set forth in section of the revenue_procedure as it applies to taxpayer section dollar_figure requires a developer to file a request with the district_director for the internal_revenue_district in which is located the principal_place_of_business or the principal office or agency the request must be filed on or before the due_date of the developer's original federal_income_tax return determined with regard to extensions for the taxable_year in which the first property in the project is sold taxpayer engaged the services of mr s cpa when it was formed as an s_corporation in year this engagement included tax_return preparation and miscellaneous accounting services taxpayer relied on mr s for such professional tax_advice as was required pursuant to this engagement mr s began accounting for costs of properties sold in the sub r as properties first began to be sold in year in accordance with a method that is substantially the same as the alternative_cost_method i999igl6l as set forth in revproc_92_29 no representative of taxpayer was aware of the requirement to make an election in the manner specified in revproc_92_29 until this requirement was mentioned to mr s by an irs revenue_agent during the course of the audit of taxpayer's year federal_income_tax return upon being so informed mr s notified taxpayer of this requirement sec_461 h of the code provides that in determining whether an amount has been incurred with respect to any liability during any taxable_year the all_events_test shall not be treated as met any earlier than the taxable_year in which economic_performance with respect to such liability occurs sec_1_446-1 of the income_tax regulations provides that the term liability includes any item allowable as a deduction cost or expense for federal_income_tax purposes in addition the term also includes any amount otherwise allowable as a capitalized cost as a cost taken into account in computing cost_of_goods_sold as a cost allocable to a long-term_contract or as any other cost or expense the enactment of sec_461 changed the time for adding common improvement costs to the basis_of_property in general under sec_461 common improvement costs may not be added to the basis of properties benefitted by those improvements until the common improvement costs are incurred within the meaning of sec_461 common improvement costs that have not been incurred under sec_461 when benefitted properties are sold may not be included in the basis of the properties in determining the gain_or_loss resulting from the sales revproc_92_29 sets up the procedure whereby taxpayers may elect to add the future costs of common improvements to properties as they are sold using the alternative_cost_method n addition to the requirement that the election be timely consent to use that method is generally conditioned on the following the developer must be contractually obligated or required_by_law to provide the common improvements and the cost of the common improvements must not be properly recoverable through depreciation by the developer the developer must sign a consent extending the period of limitation on the assessment of income_tax with respect to the use of the alternative_cost_method on a project-by-project basis as described in section of the revenue_procedure the developer must file an annual_statement for each project for which the developer has received permission to use the alternative_cost_method in accordance with section of the revenue_procedure the developer must file a supplemental request for each project for which the developer has received consent to use the alternative_cost_method in accordance with the procedure set forth in section of the revenue_procedure if the project is not completed within the time originally estimated when the consent was first obtained the regulation under sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 for this purpose sec_301_9100-1 defines the term election to includes a request to adopt change or retain an accounting_method and the term regulatory election to include an election whose deadline is prescribed by a revenue_procedure sec_301_9100-3 of the regulations provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides in part that except as provided in paragraphs b i through iii of this section as set forth below a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented by taxpayer in the present case make a prima facie showing of reasonableness and good_faith on the part of taxpayer because taxpayer relied on a qualified_tax professional mr s a cpa on whom taxpayer has relied since year to prepare its returns and provide tax_advice sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1 c of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the irs will not ordinarily grant relief the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in such a case the irs will grant relief only when in the present case taxpayer is not seeking to alter its return position rather it go oisovel d o r has computed its basis as verified by the revenue_agent under a method that is substantially identical to the alternative_cost_method formally approved in revproc_92_29 taxpayer is only seeking to legitimize the use of this method by making the election also taxpayer was not informed until after the as required in the revenue_procedure deadline for making the election that the election had to be made finally there was no hindsight involved in taxpayer's decision to request relief under sec_301_9100-3 of the regulations because specific facts have not changed since the due_date for making the accordingly we believe election that make the election advantageous to the taxpayer taxpayer is acting reasonably and in good_faith sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the sec_301_9100-3 of the regulations provides in part time_value_of_money that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case taxpayer will not have a lower tax_liability in the aggregate for all the years in which the election would apply this is especially evident in view of the fact that taxpayer filed its return for year substantially using the alternative_cost_method although without proper election furthermore no taxable_year that would be affected by the election had it been timely made is closed by the period of limitations on assessment sec_301_9100-3 of the regulations provides in part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i is subject_to the procedure described in sec_1_446-1 requiring advance written consent of the commissioner through a formal application filed on form ii requires an adjustment under sec_481 or would require an adjustment under sec_481 a if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made ii would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or iv provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year in the present case taxpayer is already substantially using the method described in revproc_92_29 and the election to use this method is automatic thus there is no requirement for advance written consent of the commissioner nor is any adjustment necessary pursuant to sec_481 of the code moreover granting taxpayer's request will not permit a change from an impermissible method_of_accounting that is an issue under consideration by examination because the method taxpayer is now using is substantially the same method approved in revproc_92_29 finally there is no indication that the regulatory election for which relief is requested provides a more favorable method_of_accounting or more favorable terms and conditions if the election is therefore the interests of the government will made by a certain date or taxable_year not be prejudiced if taxpayer is permitted to make the election under revproc_92_29 in this case taxpayer has demonstrated that a it acted reasonably and in good_faith in relying on its professional tax advisor and is not using hindsight in requesting relief and b granting relief will not prejudice the interests of the government furthermore the time for making elections under revproc_92_29 is not expressly prescribed by statute and taxpayer's request for relief was filed within such time as the commissioner considers reasonable under the circumstances accordingly the consent of the commissioner is hereby granted taxpayer for the tax_year ended on date to comply with the requirements of revproc_92_29 for making the election to use the alternative_cost_method of accounting this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under revproc_92_29 when such forms are filed no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts attorney on file in this office executed by taxpayer on date a copy of this ruling will be sent to taxpayer sec_6110 of the code provides that private_letter_ruling may not be used or cited as precedent pursuant to the power of sincerely yours assistant chief_counsel income_tax accounting by douglas fahey assistant to the branch chief branch pq ar cc dd - attn chief examination_division
